Citation Nr: 0010111	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from January 1966 to November 
1967.  For service in the Republic of Vietnam, he was awarded 
the Air Medal and the Purple Heart Medal with one Oak Leaf 
Cluster, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied an evaluation in excess of 
50 percent for service-connected PTSD.  

In its March 2000 submission of written argument, the 
representative mischaracterized the issue on appeal as one of 
entitlement to an evaluation in excess of 10 percent from 
August 1994 and in excess of 50 percent from January 1996.  
Therein, the representative argued that this appeal had been 
continuously in effect since the initial August 1996 rating 
action had allowed service connection for PTSD with a 
10 percent evaluation from August 1994 and a 30 percent 
evaluation from January 1996.  An April 1997 rating action 
granted an increased evaluation from 30 to 50 percent 
effective back to January 1996.  The veteran had pursued 
increased evaluations all during this period.  

However, in December 1997, the veteran submitted a statement 
requesting that his current and pending appeal before the 
Board be terminated.  The only appellate issue pending at 
that time was entitlement to an evaluation in excess of 
50 percent for PTSD.  While the RO had recently denied 
entitlement to a total rating based upon individual 
unemployability as an inextricably intertwined claim, the 
veteran had never filed a separate notice of disagreement 
with that issue.  Additionally, less than two months later, 
the veteran filed a new claim for an increased evaluation for 
PTSD.  Accordingly, the issue on appeal is entitlement to an 
evaluation in excess of 50 percent for PTSD which was denied 
in the most recent May 1998 rating action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  PTSD is manifested by reduced reliability and 
productivity due to such symptoms as difficulty in 
understanding complex commands, some impairment in memory, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships; the evidence does not show circumstantial, 
circumlocutory, or stereotype speech, panic attacks more than 
once per week, impaired judgment, impaired abstract thinking, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, and spatial 
disorientation. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met or closely approximated.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is plausible.  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist.  Id.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or the psyche, to function 
under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  

New schedular criteria for evaluation of PTSD was made 
effective in November 1996.  The veteran's current claim was 
filed in February 1998 and his appeal arises from a May 1998 
rating action.  Accordingly, only the new criteria may be 
used to evaluate his claim.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily life 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own home.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech which is intermittently illogical, obscure 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of a disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Facts:  Service medical and personnel records clearly reveal 
that the veteran engaged in combat service in the Republic of 
Vietnam.  As noted above, he was twice awarded the Purple 
Heart Medal.  Almost 27 years after service separation, the 
veteran first filed a claim for service connection for PTSD.  
A January 1995 VA social and industrial survey contained a 
report of the veteran's symptoms which he attributed to PTSD 
and the VA social worker opined that the veteran was 
"slightly" impaired socially and vocationally from reported 
symptoms.  The veteran was provided a VA psychiatric 
examination in January 1995.  He provided a detailed history 
of combat service and of his symptoms.  He related having 
flashbacks, nightmares, increased startle response, avoidance 
of crowds, difficulties with sleep and with anger, and 
difficulties in interacting with people.  The VA psychiatrist 
concluded that he did not feel that the veteran's nightmares 
or flashbacks significantly impaired his social or 
occupational functioning.  The VA doctor stated that the 
veteran had symptoms which were consistent with depression, 
including decreased energy, suicidal ideation, decreased 
concentration and anhedonia; the diagnosis was dysthymia.  
Based upon this evidence, the RO denied the veteran's initial 
claim for service connection for PTSD in a July 1995 rating 
action and the veteran appealed.  On appeal, the veteran 
submitted various lay statements from family, friends and a 
former military supervisor in support of his claim.

In February 1996, a private psychologist wrote that he had 
seen the veteran for treatment and his diagnosis was 
post-traumatic stress disorder.  In support of this 
diagnosis, this private psychologist reported that the 
veteran had told him of his symptoms.  Severity of 
nightmares, intrusive recollections and employment impairment 
was described consistently as "moderate."  This psychologist 
also assigned a Global Assessment of Functioning (GAF) of 55.

Based upon this evidence, in an August 1996 rating action, 
the RO granted service connection for PTSD with a 10 percent 
evaluation effective from August 1994 and with a 30 percent 
evaluation effective thereafter from January 1996.  

In October 1996, the veteran was provided a VA psychological 
examination.  The veteran was living with his second wife of 
eight years and currently employed as a carpenter.  He 
recounted his service combat history and wounds and noted 
that he missed no more than one week of duty as a result of 
being treated in field hospitals.  Following service, he 
attended skills training school and went on to work for a 
life insurance company for nine years.  He worked as a 
salesman and a sales manager.  In 1980, he was divorced from 
his first wife and gained custody of his son while his 
daughter lived with his ex-wife.  He desired a change in 
lifestyle and left his employment with the insurance company 
and moved to another State to live with his parents and 
worked at odd jobs until he found employment with county 
government as a driver and laborer for another five years.  
Thereafter, he had many jobs.  The veteran reported having 
chronic nightmares.  Mental status examination revealed the 
veteran was cooperative, well oriented, and had adequate 
remote memory aside from some PTSD-related amnesia of certain 
events that occurred in service.  The veteran said he had 
frequent suicidal and homicidal thoughts but he had never 
made an attempt and had no intention of acting on these 
thoughts.  There was a dysphoric mood, and a restricted 
affect, but speech was clear and coherent and goal-directed 
and there was a possibility of some short-term memory 
deficit.  The veteran had difficulty falling and staying 
asleep, difficulty concentrating, hypervigilance, an 
exaggerated startle response and problems getting along with 
others.  This physician opined that the veteran's social 
impairment was severe but that his occupational impairment 
was at least moderate.  The diagnosis was PTSD and the GAF 
was 50.  

An associated social and industrial survey of September 1996 
completed by a VA social worker noted that the veteran felt 
his closest friend was his current wife and that he also saw 
his brother an average of one time per week.  He said he 
attended a "Pointman" ministries group and also attended 
church, but he did not regularly associate with people 
outside these meetings.  The veteran reported that he did a 
lot of household projects including remodeling and that he 
bought, restored and sold antique cars.  He said he had 
difficulty spending time alone and preferred to be with 
others and that he generally needed to be busy.

In January 1997, the VA psychologist who performed the 
October 1996 psychological evaluation issued an addendum to 
his previous report apparently to address the veteran's 
behavior in terms of the newly adopted Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV).  
This addendum contained no significant new information. 

As a result of the most recent VA examination, the veteran's 
evaluation for PTSD was increased from 30 to 50 percent by 
the RO in an April 1997 rating action made effective back to 
January 1996.  The veteran thereafter submitted evidence of 
his employment history including a listing of a significant 
number of jobs held from the time of service separation until 
present.  Also submitted were several statements from 
putative employers, one of which found that the veteran was 
ineligible for the position offered and two of which simply 
informed the veteran that he had not been selected for the 
available position.  In August 1997, the veteran submitted a 
letter from his current spouse who offered her opinion on the 
severity of the veteran's PTSD.  She stated that he was a 
hard-working, responsible person "in a lot of ways.  He 
doesn't let much time go by on unemployment before he is back 
at another job."  This letter also noted that the veteran had 
various difficulties attaining and maintaining employment 
because of his attitudes.  

More recent evidence on file regarding the veteran's 
employment showed that he worked as a laborer for a short 
period in 1996 but that the employment was terminated for 
"lack of work."  A welding job he held in 1996 was terminated 
because he quit.  Construction work which he performed in 
1996 and 1997 was apparently terminated for "lack of work."

In April 1998, the veteran was provided another VA 
psychological evaluation.  He argued that he was unable to 
hold a job and said he had an increase in nightmares and 
suicidal thinking.  He was seeing a private psychologist 
twice per month and participated weekly in a veterans' group.  
He had seen another clinician for the possible use of 
antidepressants but had negative reactions to each one tried, 
so he did not use medication.  He said he had been unemployed 
for approximately six months but he was currently working on 
a temporary appointment as a maintenance worker.  It appeared 
that he had some difficulty containing anger at work although 
he stated the he had been doing "pretty good."  There were no 
legal issues and no substance abuse.  He was dressed 
appropriately, motor behavior and speech were unremarkable, 
he was cooperative and friendly and his mood and affect were 
depressed.  Thought processes were logical and goal-directed 
and he denied hallucinations and delusions.  There was 
"occasional" suicidal ideation but no clear plan and he said 
this was not an answer for him.  At each point of recall, the 
veteran was able to remember 3 of 4 words, but he appeared to 
have some problems focusing and his concentration appeared to 
wax and wane.  The veteran continued to report recurrent 
intrusive thoughts, recurrent distressing nightmares, 
flashbacks, and avoided things that reminded him of combat 
service.  He had difficulty interacting with individuals 
other than family and with authority figures.  Sleep was 
often interrupted.  This VA psychologist wrote that although 
the veteran did not enjoy working, did not have a steady job, 
and had some negative feedback from previous jobs, she did 
not conclude that the veteran was incapable of working or 
even that it would be good for the veteran not to have work.  
She recommended counseling that was more job specific for the 
veteran.  She also concluded that she believed the veteran 
was suffering from a major depressive episode which while 
primarily related to PTSD was also somewhat related to 
current life situations and other nonservice-related 
stressors.  The diagnosis was PTSD, rule out major depressive 
disorder, and the GAF was 51-60.

Finally, the veteran's private psychologist wrote that the 
veteran's PTSD symptoms had increased from January 1996 
forward.  He said the veteran's original GAF in 1996 was 61 
and at present was 51.  This psychologist also stated that 
while the veteran reported improved communication with his 
spouse and a greater understanding of PTSD symptoms, he was 
still susceptible to sleep disturbance, intrusive thoughts, 
depression, social isolation and difficulty handling anger.  

Analysis:  Initially, the Board notes that in his substantive 
appeal, the veteran wrote that he was dissatisfied with the 
conduct of the most recent April 1998 VA psychological 
evaluation.  He argued that the evaluation was brief, he felt 
uncomfortable with the examiner, and felt that the ordeal was 
a waste of time.  Upon careful review of this examination 
report, the Board can find no inadequacy whatsoever with 
either the quantity or quality of the information provided 
therein.  It is clear that the VA psychologist provided the 
veteran with an adequate opportunity to provide a significant 
social history including his experiences during service and 
over the years thereafter.  The veteran was clearly provided 
the opportunity to discuss and describe all symptoms related 
to PTSD.  As recorded in the substantive appeal, the "details 
and history" of the veteran's psychiatric condition were 
certainly provided in the April 1998 VA examination report 
and there is nothing in the body of that report or in the 
complaints provided in the substantive appeal which in any 
way shows that examination or report to have been inadequate 
in any particular.  Simply being uncomfortable with a 
particular VA health care provider or unsatisfied with the 
outcome of any particular report is certainly not a basis for 
the Board to remand for another VA examination.  

A clear preponderance of the evidence on file is against an 
evaluation in excess of 50 percent for the veteran's PTSD.  A 
careful review of the clinical evidence on file does show 
that the veteran's PTSD symptoms have been fairly constant 
over the past several years.  In February 1996, the veteran's 
private psychologist stated that symptoms were essentially 
"moderate" and the veteran's GAF was 55.  The October 1996 VA 
psychological examination contained a GAF of 50.  That report 
found that social impairment was severe but occupational 
impairment was at least moderate.  The most recent April 1998 
VA psychological examination listed a GAF of 51-60.  In 
October 1998, the veteran's private psychologist said that 
the veteran's original GAF in 1996 was 61 (although his 
February 1996 statement recorded it as 55) and that his 
present GAF was 51.  

In accordance with the descriptions of GAF scores contained 
in the DSM-IV as incorporated into the Schedule at 38 C.F.R. 
§ 4.125(a), a GAF of 50 represents serious symptoms and a GAF 
of 60 represents moderate symptoms.  Falling somewhere in 
between these consistent scores, is clearly consistent with 
the presently established 50 percent evaluation.  The veteran 
does show, consistent with the 50 percent schedular criteria, 
occasional flattened affect, some impairment of short- and 
long-term memory, difficulty understanding complex commands, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  However, the most recent clinical evidence on 
file, consistent with earlier examinations, does not 
demonstrate that the veteran manifests circumstantial, 
circumlocutory, or stereotyped speech, or panic attacks, or 
impaired judgment or abstract thinking which are included in 
the criteria for a 50 percent evaluation.  

The clinical evidence on file does not demonstrate the 
criteria for a 70 percent evaluation including symptoms of 
obsessional rituals interfering with routine activities, 
speech which is intermittently illogical, obscure or 
irrelevant, near continuous panic or depression affecting the 
ability to function, spatial disorientation, neglect of 
personal appearance and hygiene.  While the veteran has 
reported having occasional suicidal ideation, he has also 
consistently stated that he would not act on such feelings 
and no attempts or gestures are documented.  There is noted 
unprovoked irritability and difficulty in getting along with 
persons socially and with employers but there is no impaired 
impulse control resulting in any documented periods of 
violence.  Depression has been noted and found to be closely 
associated with PTSD but some degree of depression is also 
clearly related to nonservice-related factors including 
events of daily life.  There are no clinical findings 
documenting panic attacks either near continuous or more than 
once per week.  

Finally, the Board notes that the veteran has principally 
argued for an increased evaluation based upon his belief that 
he is unable to work because of PTSD.  However, neither the 
clinical or other factual evidence on file supports this 
argument.  While the veteran has submitted clear evidence 
showing that he has held many different jobs since service 
separation (although there were apparent longer periods of 
employment in his early years after service), this evidence 
cuts two ways.  While evidence of a multitude of different 
jobs certainly demonstrates difficulty maintaining long-term, 
steady employment, it also certainly demonstrates a certain 
resiliency in the veteran's ability to obtain and adequately 
perform many different types of employment.  While the 
veteran contends that his PTSD symptoms have resulted in his 
inability to maintain long-term employment, the facts on file 
show that the veteran has often chosen to change his types of 
employments based upon personal choice.  There is no 
significant evidence showing that the veteran has actually 
been fired or terminated from employment due to behavior 
problems related to PTSD.  Evidence regarding several of the 
veteran's last short-term periods of employment note that he 
left because of "lack of work" and because he quit.  
It must be understood that the issue for consideration is 
whether employment is precluded or significantly hindered by 
service-connected disability, not whether the veteran has 
difficulty in obtaining employment due to economic conditions 
or lack of qualification therefor.  In fact, the veteran's 
detailed listing of employment from 1966 through 1997 does at 
least partially demonstrate that the veteran has an ability 
to perform many different types of employment requiring 
various different skills.  It is also noteworthy that no 
treating or examining physician or other health care 
professional has concluded that the veteran is unable to work 
as a result of PTSD.  To the contrary, the most recent April 
1998 VA psychologist specifically concluded that she did not 
feel that the veteran was incapable of working or even that 
it would be good for him not to work.

Because the veteran's collective symptoms of PTSD most nearly 
approximate those schedular criteria listed for a 50 percent 
evaluation and because the clinical evidence does not 
demonstrate or closely approximate any significant portion of 
the schedular criteria for a 70 percent evaluation, an 
evaluation in excess of 50 percent for service-connected PTSD 
must be denied.  The 50 percent evaluation presently assigned 
most nearly approximates the clear preponderance of all 
clinical evidence on file including the GAF scores 
consistently assigned by various clinicians in describing the 
veteran's social and occupational functioning.  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals


 
- 12 -

- 1 -


